Title: To Thomas Jefferson from James Madison, 5 February 1797
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philada. Feby. 5. 1797
                    
                    I have received yours of  giving notice that we shall have the pleasure of seeing you here soon, but that letters written before the 7th. would arrive before you leave home.
                    Nothing occurs to alleviate the crisis in our external affairs. The French continue to prey on our trade. The British too have not desisted. There are accounts that both of them are taking our East-India-men. This is an alarming symtom, there being 60 or 70 vessels from different parts of the U.S. engaged in that trade. Pickering’s corrosive letter has not yet been fully printed so as to come before the H. of R. It is extremely difficult to decide on the best course to be taken. Silence may be construed into approbation. On the other hand it is not likely that any opportunity will be given for negativing an approving Resolution. And it is at least doubtful whether a vote of positive disapprobation in any form whatever could be safely risked in the House, or if passed whether the public opinion would not be brought to side with the Executive against it. It is moreover extremely difficult to shape any measure on the occasion so as to escape the charge either of censuring or advising without a proper warrant from the nature of our Constitutional relation to the Executive. Nor is it unworthy of consideration that there are formidable steps not yet taken by the P. which may be taken before the moment of his exit, which if taken might be efficacious, and which his successor without his sanction would not dare to take.
                    A bill for collecting the proposed taxes on land &c. is before the committee of ways and means. The difficulties of the subject, the shortness of the time, and the aversion of the Eastern people, render it uncertain whether it will pass or not at the present session. I suspect the policy of the Treasy. Department is to separate the preparatory arrangements, from the actual collection of the tax, and to provide for the former only at present, an expedient not unlikely to succeed, as it will smooth the way for the Eastern members. Some I find who do not disapprove of the plan of direct taxes, are unwilling to fortify the disposition to embroil us with France, by enlarging at the present juncture, our system of revenue.
                    I reserve for a verbal communication the indications by which we judge of the prospect from the accession of Mr. A. to the Helm. They are not I conceive very flattering.
                    I just learn that a British packet brings London accounts to Decr. 7. Nothing is as yet given out but that the negociations at Paris have ended  in abortion. It is probable that, what is not given out, is not more favorable to G.B. I do not believe that any intelligence has been received from Monroe or Pinkney subsequent to the arrival of the latter. It is said that the Spaniards are fortifying at the Chickasaw Bluffs. If this be the case, it strengthens the apprehension that they regard the British Treaty with the explanatory article, as superseding the obligation or policy of their Treaty with us. Adieu
                